Citation Nr: 1129360	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  91-48 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 40 percent disabling for degenerative disc disease of the lumbar spine, status post L4-5 laminectomy (back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973 and from March 1983 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied an evaluation in excess of 20 percent for status post lumbar diskectomy at L4-5.  A July 1999 rating decision assigned a 40 percent evaluation, effective from August 1996 and a December 2004 rating decision assigned a 40 percent evaluation, effective from August 1989.  This claim has been before the Board on several occasions and was remanded each time to the RO for additional development.

Most recently, in November 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to schedule the Veteran for a VA examination of his back disability.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire appeal period, the Veteran's back disability resulted in severe degenerative disc disease with recurring attacks and intermittent relief; the Veteran has not had incapacitating episodes of at least 6 weeks during the past 12 months due to his back disability and he does not have unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent disabling for service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5293 (effective prior to September 23, 2002); 5293 (effective from September 23, 2002, to September 26, 2003); Diagnostic Code 5243 (effective September 26, 2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

In June 1991, the Veteran was awarded service connection for his back disability and was awarded a 20 percent disability rating, effective the date of August 1, 1989, the day after the Veteran separated from active duty.  The rating decision on appeal, from April 1997, denied an evaluation in excess of 20 percent for the back disability.  A July 1999 rating decision assigned a 40 percent evaluation, effective from August 1996 and a December 2004 rating decision assigned the 40 percent evaluation with an effective date from August, 1, 1989, the day after the Veteran separated from active duty.  

Currently, a 40 percent disability rating is in place, effective August 1, 1989, for the Veteran's back disability.

During the course of the appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Then, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above have established the effective dates without a provision for retroactive application.  Thus, the amendments may be applied as of, but not prior to, September 23, 2002, and September 26, 2003, respectively.

The amendments renumber the diagnostic codes and create a General Rating Formula for Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for intervertebral disc syndrome (Diagnostic Code 5243), ankylosing spondylitis (Diagnostic Code 5240), and spinal stenosis (Diagnostic Code 5238) to be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Veteran's back disability was originally evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, as intervertebral disc syndrome (in effect prior to September 26, 2003).  After the September 2002 and 2003 amendments, the Veteran's back disability is rated at 40 percent under Diagnostic Code 5243, intervertebral disc syndrome (in effect after September 26, 2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, under the rating criteria in effect prior to September 23, 2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.........................................60

Severe; recurring attacks, with intermittent relief..............................................................................40

Moderate; recurring attacks..........................................20

Mild...............................................................................10

The regulations regarding intervertebral disc syndrome were revised effective September 23, 2002.  Under the revised regulations, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

Effective September 23, 2002, intervertebral disc syndrome warrants a 20 percent evaluation when the veteran has incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of at least six weeks during the past 12 months.  These criteria are the same in the amendment effective September 26, 2003.

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest "prescribed by a physician" and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2010).

Effective September 26, 2003, the regulations regarding diseases of and injuries to the spine, to include intervertebral disc syndrome, were again revised.  Under these regulations, the Veteran's intervertebral disc syndrome is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The new criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine............................................................................100

Unfavorable ankylosis of the entire thoracolumbar spine..............................................................................50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine......................................................40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis........................................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexsion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes,...normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At this juncture, the Board notes that the Veteran's back disability was granted service connection in June 1991.  In April 1997, the RO denied an evaluation higher than 20 percent disabling and the Veteran has since perfected an appeal to that decision.  As discussed above, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine during the pendency of his appeal of the back disability.  Thus, as to the Veteran's claim for a higher initial evaluation of his back disability, the Board will consider both the old criteria (Diagnostic Code 5293) and the revised criteria (Diagnostic Code 5243) for rating spine disabilities.

Moreover, the RO addressed the Veteran's claim for increase of his back disability under both the old and the revised criteria.  Thus, there is no prejudice to the Veteran for the Board to apply the regulatory revisions of September 23, 2002 and September 26, 2003 in the adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In short, given the above criteria (both old and new), the Veteran would be entitled to an increased evaluation on three bases, if proven by the evidence of record: (1) pronounced intervertebral disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief; (2) unfavorable ankylosis of the entire thoracolumbar spine; or (3) incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

Other symptoms, such as limitation of motions, are fully contemplated by the assigned 40 percent evaluation and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.

The Board first turns to the evaluating the Veteran's back disability under the new criteria for rating spinal diseases (effective September 26, 2003).  The Veteran has undergone numerous VA examinations of his back since his claim for an increased evaluation in August 1996.  However, the VA examination reports during the appeal period from August 1996, June 1999, February 2002, and March 2010 provide strong evidence against an evaluation for the Veteran's back disability higher than 40 percent.  With respect to the new criteria for rating spinal disabilities, they all failed to indicate that the Veteran has ankylosis or at least six weeks of incapacitating episodes in the past 12 month period, providing highly probative evidence against such a finding. 

Under the current General Rating Formula, the record does not show evidence of unfavorable ankylosis of the entire thoracolumbar spine.  In this regard, ankylosis is not shown on x-rays and clinical evaluation of the thoracolumbar spine.  Indeed, the most recent VA examination report of the Veteran's spine from March 2010 explicitly indicated that he did not have ankylosis of the thoracolumbar spine.

In addition, the current regulations explicitly take pain upon motion into account.  In any event, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher evaluation.  See DeLuca, supra.  In particular, there was no additional loss of function after repetitive motion during the March 2010 VA examination.  The Board recognizes that the Veteran's range of lumbosacral spine motion had never decreased to the requisite 30 degrees of flexion under the new criteria for 40 percent disabling of an injury of the spine.  However, even considering, arguendo, any additional functional loss that the Veteran may have experienced, the Board finds that the currently assigned 40 percent evaluation appropriately reflects the extent of pain and functional impairment as a result of his service-connected back disability.  As mentioned above, the 40 percent evaluation already fully contemplates limitations of motion under the new criteria.

The Board finds that an evaluation in excess of 40 percent under the former criteria is not warranted for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability.  A 40 percent evaluation is the maximum allowable evaluation under the former Diagnostic Codes 5292 and 5295.  There are no other former, applicable Diagnostic Codes that provide an evaluation in excess of 40 percent for the Veteran's back disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board acknowledges the evidence of peripheral neuropathy in the lower extremities.  However, the Veteran has been in receipt of separate 40 percent evaluations for peripheral neuropathy of the right and left lower extremities since June 2, 1999, and April 30, 2003, respectively, under Diagnostic Code 8620.  

Diagnostic Code 8620 refers to neuritis of the sciatic nerve.  Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124A, Diagnostic Code 8520.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  Important for this case, a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R.  § 4.124a, DC 8520.

In this regard, the Board also notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is, the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, in this case, the Veteran is already being compensated for his bilateral lower extremity peripheral neuropathy, and a higher evaluation of 60 percent disabling based on sciatic neuropathy under the former Diagnostic Code 5293 would be considered pyramiding and is therefore not warranted.

It is important for the Veteran to understand that he is receiving the highest appropriate evaluation for his back disability and all its manifestations, including pain, functional limitations, and neurologic deficiencies.  While the Veteran may fulfill the requirement of a 60 percent rating under former Diagnostic Code 5293 (pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy), he is already awarded a separate 40 percent evaluation for each lower extremity in addition to the 40 percent disability rating for his back disability.  Indeed, it is more favorable to the Veteran to be awarded two separate 40 percent ratings (for each lower extremity), plus a 40 percent rating for his back disability, rather than a single 60 percent rating for his back disability (under the former Diagnostic Code 5293), which would include the bilateral lower extremity neuropathy.  In short, the Veteran is benefited most by separate ratings for his neurologic disabilities in addition to his back disability.

In this regard, the Board does not find that the Veteran should be awarded separate disabilities ratings for his right and left lower extremity peripheral neuropathy in excess of 40 percent disabling.  VA Neurologic examinations from August 1996, June 1999, July 2003, February 2002, and March 2010 do not paint a disability picture of severe, incomplete paralysis of the bilateral lower extremities with marked muscular atrophy.  The July 2003 VA examination indicated that the Veteran had "some atrophy in the median eminence bilaterally."  However, the most recent VA examination from March 2010 explicitly indicated that he had no atrophy.  His impairment due to peripheral neuropathy of the right and left lower extremity is more appropriately categorized as moderately severe, warranting a 40 percent disability rating but no higher.  A such, an increased rating based on separate evaluations of the Veteran's right and left lower extremity peripheral neuropathy is not warranted.

Private treatment reports from February 1996 to June 1997 indicated that the Veteran was receiving chiropractic treatment for his back disability.  These reports revealed tenderness in the lumbar region and restricted range of motion.  However, these records to not provide evidence favorable to the Veteran's claim for an evaluation in excess of 40 percent disabling.  In addition, the Board has reviewed the Veteran's VA outpatient treatment reports and does not find additional evidence favorable to the Veteran's claim for a higher evaluation for his back disability.

Based on the above, the Board does not find evidence that the rating assigned for the Veteran's back disability should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from his back condition.  There are no manifestations of the Veteran's back disability that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, the evidence of record does not indicate that there has been any marked interference with employment or hospitalizations due to his back disability.  While the March 2010 VA examination report indicated that the Veteran's back disability caused increased absenteeism where the Veteran missed weeks of work during the past 12-month period, the Board does not find that this rises to the level of marked interference with employment.  In this regard, pain in the back (and functional loss caused by pain) was specifically addressed in the recent VA examinations.  In fact, it is also important to note that the Veteran is currently receiving a 100 percent disability evaluation, effective from September 1990.  That is, he is already receiving the maximum allowable total disability rating for his service-connected disabilities.  Based on these reasons, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was partially accomplished by way of a letter from the RO to the Veteran dated in June 2003.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The June 2003 notice did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection be granted.  See Dingess, supra.  However, since this decision affirms the RO's denial of a higher evaluation for his back disability, the Veteran is not prejudiced by the failure to provide him that further information.  That is, as the Board finds that an increased rating is not warranted for the claim at issue on this appeal, no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.  

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


